Citation Nr: 0805654	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-00 268A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for status-post right knee 
anterior cruciate ligament reconstruction, currently 
evaluated as 0 percent disabling.



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1989 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran's service-connected status-post right knee 
anterior cruciate ligament reconstruction is manifested by 
subjective complaints of pain, swelling, locking, and 
popping; objective findings reflect a full range of motion in 
the knee from zero to 140 degrees without pain; normal 
ligamentous stability; negative McMurray and drawer tests; no 
fatigue, incoordination, or instability on repetitive motion 
testing; and X-ray findings of normal joint space and no 
joint effusion.


CONCLUSION OF LAW

The criteria for a rating greater than 0 percent for status-
post right knee anterior cruciate ligament reconstruction 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

For an increased-compensation claim, Section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through November 2004 and March 2006 notice 
letters, the RO notified the veteran of the legal criteria 
governing his claim and the evidence needed to support his 
claim.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the November 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.

Here, however, the duty to notify was not fully satisfied 
pursuant to Vazquez-Flores, supra, prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case (SOC) or supplemental 
statement of the case (SSOC), is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a notice 
letter sent in March 2006 that, together with the pre-
decisional notice provided to the veteran in November 2004, 
fully addressed all four notice elements.  Specifically, the 
November 2004 notice letter notified the veteran of his and 
VA's respective duties for obtaining evidence and asked him 
to submit evidence and/or information in his possession to 
the RO.  The November 2004 letter also gave examples of the 
types of medical and lay evidence that the veteran could 
submit or ask VA to obtain in support of his claim.  An 
October 2005 SOC provided notice of the specific criteria 
necessary to obtain a higher rating under the Diagnostic 
Codes relevant to his claim.  The March 2006 letter informed 
the appellant of what evidence was required to substantiate 
the claim, including the impact of his condition on 
employment.  That letter further notified the veteran that if 
an increase in his service-connected disability were found, a 
rating from 0 percent to as much as 100 percent could be 
assigned based on the nature of the disability involved.  

Although not all notices were sent before the initial 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also re-adjudicated the case by way of a 
July 2006 SSOC after the notice was provided.  The Board 
further notes that although the Court has held in Mayfield, 
supra, that post-decisional documents are inappropriate 
vehicles with which to provide notice, the RO in this case 
provided Vazquez-Flores compliant notice of specific rating 
criteria that was followed by a re-adjudication of the 
veteran's claim.  The Board concludes that "during the 
administrative appeal process [the veteran] was provided the 
information necessary such that any defective predecisional 
notice error was rendered non-prejudicial."  Vazquez-Flores, 
slip op. at 12.  This included the October 2005 SOC.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal, as the timing 
error did not affect the essential fairness of the 
adjudication.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Specifically, 
following the RO's issuance of the November 2004 notice 
letter to the veteran, his claim for an increased rating for 
status-post right knee anterior cruciate ligament 
reconstruction was adjudicated in February 2005.  After the 
issuance of the October 2005 SOC and March 2006 notice 
letter, the veteran's claim was re-adjudicated in July 2006.  
Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the veteran's claim.  The veteran 
has submitted written argument in support of his claim.  He 
was given a VA examination in December 2004 and was further 
scheduled for VA examinations in May 2006 and August 2006 but 
failed to report to either scheduled examination.  The Board 
acknowledges that in a March 2005 letter, the veteran 
identified benefits awarded to him under the Missouri Second 
Injury Fund (MSIF), a state workers' compensation program.  
The Board notes, however, that the veteran stated that he 
received the benefit award in 2001, more than two years 
before he filed the claim for increased rating currently 
under appeal.   Because VA can look no earlier than one year 
prior to the date of the claim in awarding an increased 
rating for a previously service-connected disability, see 38 
U.S.C.A. § 5110, Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007), the Board concludes that the records 
associated with the MSIF award would not be probative of the 
veteran's current condition for purposes of evaluating his 
claim for increased rating.  In so concluding, the Board 
looks to Francisco v. Brown, 7 Vet. App. 55 (1994), which 
holds that for increased rating claims, it is the veteran's 
current disability that is of primary importance.  Otherwise, 
the veteran has not identified, and the record does not 
indicate, existing records that need to be obtained pertinent 
to the claim on appeal.  Under these circumstances, the Board 
finds that VA has complied with all duties to notify and 
assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, 
evaluation of the medical evidence since the filing of the 
claim for increased rating and consideration of the 
appropriateness of a "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

The Board notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 
9 Vet. App. 7 (1996).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In VA 
Fast Letter 06-25 (November 29, 2006), VA's Compensation & 
Pension Service noted that to properly evaluate any 
functional loss due to pain, examiners, at the very least, 
should undertake repetitive testing (to include at least 
three repetitions) of the joint's range of motion, if 
feasible.  It was determined that such testing should yield 
sufficient information on any functional loss due to an 
orthopedic disability.  Additionally, under VAOPGCPREC 9-2004 
(September 17, 2004), separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
based on limitation of motion of the same knee joint.

The veteran contends that he suffers from right knee pain, 
along with additional symptoms of swelling, locking, and 
popping, which he claims is pursuant to anterior cruciate 
ligament reconstruction surgery he underwent while in 
service.  The RO has assigned the veteran a disability rating 
of 0 percent for the knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which rates impairment of the knee due to 
recurrent subluxation or lateral instability.  The Board 
notes that under Diagnostic Code 5257, a 10 percent rating is 
warranted for recurrent subluxation or lateral instability 
causing slight impairment, a 20 percent rating for moderate 
impairment, and a 30 percent rating for severe impairment. 

The Board will also consider, as the RO did, whether the 
veteran's right knee disability would warrant a compensable 
rating under diagnostic codes pertaining to limitation of 
motion.  The Board will evaluate the veteran's right knee 
disability as it affects the flexion and extension of his 
knee pursuant to VAOPGCPREC 9-2004, discussed above.  Under 
Diagnostic Code 5260, a 10 percent disability rating is 
warranted if flexion is limited to 45 degrees, a 20 percent 
disability rating if flexion is limited to 30 degrees, and a 
30 percent disability rating if flexion is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension under Diagnostic Code 5261 is rated 
10 percent disabling if extension is limited to 10 degrees, 
20 percent disabling if extension is limited to 15 degrees, 
30 percent disabling if extension is limited to 20 degrees, 
40 percent disabling if extension is limited to 30 degrees, 
and 50 percent disabling if extension is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Since the filing of the veteran's claim for an increased 
rating, the Board does not find that the veteran's status-
post right knee anterior cruciate ligament reconstruction has 
resulted in a level of impairment warranting a rating higher 
than 0 percent.

The relevant evidence of record consists of a December VA 
examination of the veteran's right knee and written 
statements submitted by the veteran.  The December 2004 VA 
examination reflects the veteran's complaints of pain, 
locking, and popping in his right knee, which he claims is a 
result of surgery to reconstruct his right anterior cruciate 
ligament.  The examiner also noted that the veteran's pain 
was occurring daily without flare-ups and increased after the 
veteran walked a distance of about 2 miles or climbed stairs 
or ladders.  The veteran stated, however, that the pain 
pursuant to prolonged walking did not limit his activity.  
The veteran reported treating the pain with Tylenol and 
denied using braces, canes, or crutches to help him walk.  
The veteran further reported that his employment was not 
limited at the time of the examination because he was a full-
time student but noted that the pain in his right knee had 
previously affected the lifting and squatting required in his 
former employment as an iron worker.  The examiner further 
stated that the veteran had had to limit his water skiing and 
snowboarding activities due to the pain in his right knee, 
although the activities were not ones in which he regularly 
engaged.

Physical examination revealed that the veteran had a full 
range of motion in the right knee from zero to 140 degrees 
with no pain.  His gait was normal with no limp or gait 
dysfunction, and no edema or effusion was found in his right 
knee.  Two post-surgical scars were noted, but both were 
well-healed, non-tender, and non-inflamed.  The veteran's 
McMurray and drawer tests were both negative, and no 
instability was found when stressing the joint.  Further, 
repetitive motion testing revealed consistent findings of no 
limitation or restrictions due to fatigue, incoordination, or 
instability.

The examiner noted that radiological examination of the 
veteran's right knee conducted in July 2004 showed status-
post anterior cruciate ligament reconstruction but found the 
osseous structures were otherwise intact.  The joint space 
was found to be normally maintained and without joint 
effusion.  The examiner diagnosed the veteran with chronic 
residuals of right anterior cruciate ligament reconstruction 
and torn medial meniscus repair.

In addition to the medical evidence, the veteran has 
submitted multiple statements in support of his claim 
reflecting similar complaints of pain, locking, and 
"clicking" in his right knee.  In a March 2005 letter to 
the RO, the veteran contended that he was limited in 
activities such as heavy lifting due to the fear of a second 
medial meniscus tear, which caused him to "perform at a 
lower productive level."  The veteran similarly complained 
of pain, swelling, and locking in his right knee in a January 
2006 letter.

Upon careful consideration of the evidence, the Board 
concludes that a compensable rating for the veteran's status-
post right knee anterior cruciate ligament reconstruction is 
not warranted under Diagnostic Code 5257.  As noted above, 
examination has revealed no medical evidence of subluxation 
or instability in the knee, to include on repetitive motion 
testing.  In the absence of any clinical evidence to 
demonstrate subluxation or instability in the knee, a 
compensable rating under Diagnostic Code 5257 is not 
warranted.  

The VA examiner also considered the functional limitation 
caused by the veteran's status-post right knee anterior 
cruciate ligament reconstruction in opining that the pain the 
veteran suffered on walking long distances caused no 
functional impact.  The examiner further found the veteran to 
have a full range of motion without pain and no instability 
on joint stress.  The veteran also demonstrated no limitation 
of motion due to fatigue, incoordination, or instability.  
The Board acknowledges the veteran's subjective complaints of 
pain in the knee but concludes that a higher rating under 
limitation-of-motion codes is not warranted in the absence of 
any medical evidence of such limitation.  The Board notes 
further that there is no medical evidence of any functional 
loss due to pain, rendering a higher rating pursuant to 
DeLuca inapposite in this case.  In short, there is no 
suggestion in the record that the veteran's functional losses 
due to problems such as pain equate to limitation of motion 
such that a higher rating could be assigned.  38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71, 4.71a; DeLuca, 8 Vet. App. at 204-7.  

As already noted, the evidence does not support a compensable 
rating for limitation of flexion under Diagnostic Code 5260 
or for limitation of extension under Diagnostic Code 5261.  
As noted above, the veteran had full range of motion without 
pain at the December 2004 VA examination.  As the VA 
examination report revealed no limitation of flexion or 
extension of the veteran's right knee sufficient to warrant a 
compensable rating, no further rating is warranted under 
Diagnostic Codes 5260 or 5261.

Otherwise, the Board does not find the clinical evidence 
demonstrates ankylosis of the knee (Diagnostic Code 5256), or 
malunion of the tibia or fibula with knee disability 
(Diagnostic Code 5262).  Likewise, while the veteran has 
complained of symptoms of pain, locking, and popping of his 
right knee, the clinical evidence does not demonstrate 
dislocation of semilunar cartilage (Diagnostic Code 5258) or 
removal of semilunar cartilage (Diagnostic Code 5259).  
Further, the Board finds that the clinical evidence does not 
demonstrate traumatically acquired genu recurvatum with 
weakness and insecurity in weight-bearing (Diagnostic Code 
5263).

The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination, and a 
claimant, without good cause, fails to report for such 
examination or re-examination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655 
(2007), as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. 38 C.F.R. § 
3.655(a).  When the examination was scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  Otherwise, when the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

As discussed above, there is no medical evidence associated 
with the veteran's claims file to support an increased rating 
for his right knee disability.  Thus, another VA examination 
could have provided information and evidence needed to 
establish the veteran's entitlement to a benefit, which the 
Board is otherwise unable to establish.  Here, however, the 
veteran failed to report for a scheduled May 2006 VA 
examination and, upon the subsequent denial of his claim, 
requested that a second examination be scheduled.  The 
veteran then failed to report for the rescheduled August 2006 
examination and offered no explanation as to why he failed to 
appear.  In light of the above, the Board finds that the 
veteran has failed to report to a scheduled VA examination 
without showing good cause for his failure to report.  

The Court has emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see 
also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  In 
this instance, the duty to assist has been frustrated by the 
veteran's failure to report for a VA examination needed to 
produce evidence essential to his claim.  If the veteran 
believes he is entitled to an increased rating for his right 
knee disability, he must at least fulfill his minimal 
obligation of reporting for a VA medical examination when it 
is scheduled.

As already noted, when entitlement to a claim other than an 
original compensation claim cannot be established without a 
VA examination and a claimant, without good cause, fails to 
report for such an examination, the claim shall be denied.  
38 C.F.R. §§ 3.655(a), (b).  As the veteran has failed to 
report to a VA examination without showing good cause, the 
law is dispositive, and the Board has no alternative but to 
deny the veteran's claim.  See Kowalski, 19 Vet. App. at 176 
(appellant's refusal to undergo a VA examination was 
addressed appropriately by 38 C.F.R. § 3.655(b)).


ORDER

Entitlement to an increased rating for status-post right knee 
anterior cruciate ligament reconstruction, currently 
evaluated as 0 percent disabling, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


